DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's response submitted September 15, 2021, has been received. The amendment of claim 1, 7, 10, 14, 15; cancellation of claim 17; and addition of new claims 18-19, is acknowledged.
Allowable Subject Matter
Claims 1-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejecting head having a first substrate, a protrusion portion, coupling wiring, a second substrate, a drive element, and at least one terminal portion.
The cited art, U.S. Patent Pub. 2015/0306876 (“Machida”) in view of U.S. Patent Pub. 2014/0267510 (“Furuya”), discloses a similar liquid ejecting head also having a first substrate, a protrusion portion, coupling wiring, a second substrate, a drive element, and at least one terminal portion. However, the cited art does not appear to explicitly disclose or suggest that the wherein the coupling wiring includes an extension portion that extends along the first axis so as to , includes a first portion and a second portion, the first portion and the second portion are disposed at different positions along the first axis, a gap along a second axis that is orthogonal to the first axis between the first portion and the protrusion portion is a first gap, a gap along the second axis between the second portion and the protrusion portion is a second gap that is narrower than the first gap, the terminal portion extends from a part on a surface of the protrusion portion to a part .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERICA S LIN/Primary Examiner, Art Unit 2853